Case 1:21-cv-03796-MKB-SJB Document 4 Filed 07/15/21 Page 1 of 1 PageID #: 17
                     TODD C. BANK, ATTORNEY AT LAW, P.C.
                     119-40 Union Turnpike, Fourth Floor
                       Kew Gardens, New York 11415
                          Telephone: (718) 520-7125
                           Facsimile: (856) 997-9193

www.toddbanklaw.com                                                        tbank@toddbanklaw.com

July 15, 2021

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201
Attn.: Magistrate Judge Sanket J. Bulsara

                Re:    Todd C. Bank v. John Doe
                       Case 1:21-cv-03796-MKB-SJB

Dear Judge Bulsara:

        I, the plaintiff in the above-referenced matter, request that the Court schedule an initial
conference because “Defendant, John Doe, is an unknown natural person or entity,” Compl. (Dkt.
No. 1), ¶ 14, such that I will be unable to serve the defendant without taking discovery to identify the
defendant’s identity.

Sincerely,

 s/ Todd C. Bank

Todd C. Bank

TCB/bd
